Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The amendment filed September 3, 2021 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the claims have overcome the claim objections previously set forth in the Non‐Final Office Action mailed June 3, 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1-6, 8, 11-16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140025241 A1 to Andou et al. (hereinafter, Andou) in view of US20210053553A1 to Akanda et al. (hereinafter, Akanda). 
Regarding claim 1, Andou discloses: a method of controlling a motor torque of an eco-friendly vehicle, the method comprising: determining a wheel behavior characteristic of a vehicle; determining a road surface characteristic of a road on which the vehicle is located based on the wheel behavior characteristic of the vehicle; and controlling a motor torque of the vehicle based on the road surface characteristic {Andou, paragraph [0004]: on split-μ roads having different road surface friction on the left and right sides of a vehicle, when the presence of slippage of the left front wheel or the right front wheel is detected by the slip [wheel behavior] detection apparatus, the drive controller reduces the torque of the torque command value sent to the drive motor [slip detection implies determining a road surface characteristic of a road on which the vehicle is located based on the wheel behavior characteristic of the vehicle]},
wherein the determining of the road surface characteristic includes when a wheel jerk (Wjerk) of the vehicle satisfies a preset reference range, determining the road surface characteristic as a low friction road surface, and when the wheel jerk (Wjerk) of the vehicle does not satisfy the preset reference range, determining the road surface characteristic as a high friction road surface {Andou, abstract, paragraph [0003]: when both a left rear wheel and a right rear wheel are driven by first and second electric motors, and acceleration slippage occurs at either the left wheel or the right wheel, the acceleration slippage is reduced by decreasing the command motor torque (power drive torque) of the first or second electric motor connected to the wheel at which acceleration slippage was generated [road friction is related to range of wheel variable] / a drive controller for an electric vehicle is provided with a slip detection apparatus that calculates the acceleration of the vehicle wheels [related to wheel jerk] from the rotation speed of a drive motor, and determines the presence of wheel slippage from the wheel acceleration [friction is determined from wheel acceleration]}. 
Andou does not explicitly teach wheel jerk. Akanda remedies this and teaches in paragraph [0072]: the cost function of a model-based (LQR) controller is vehicle-level wheel jerk. In general, jerk may be deemed proportional to a rate of change of applied torque.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the wheel jerk of Akanda with the described invention of Andou in order to decide road surface characteristic from wheel-related variables.
Similar logic applies to claim 11. 
Regarding claim 2, which depends from claim 1, Andou in view of Akanda teaches: the determining of the wheel behavior characteristic comprises: determining the wheel behavior characteristic of the vehicle using a wheel speed, and the motor torque of the vehicle {Andou: abstract: the acceleration slippage is reduced by decreasing the command motor torque of the electric motor connected to the wheel at which acceleration slippage was generated [relation using a wheel jerk in determining the wheel behavior characteristic {Akanda, paragraph [0072]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the wheel jerk of Akanda with the described invention of Andou in view of Akanda in order to determine slip (wheel behavior characteristic). 
Similar logic applies to claim 12. 
Regarding claim 3, which depends from claim 2, Andou further teaches: the determining of the road surface characteristic further comprises: when a motor torque (Tmotor) of the vehicle satisfies a preset reference range, and a wheel acceleration (Wdecel) and a wheel acceleration code count value (Cntwdecel) satisfy each preset reference range, determining the road surface characteristic as a low friction road surface {Andou, abstract, paragraphs [0003]: a drive controller for an electric vehicle is provided with a slip detection apparatus that calculates the acceleration of the vehicle wheels [when wheel acceleration is known, a wheel acceleration code is also known; paragraphs [0042], [0071]: the slip acquisition apparatus 80 compares the wheel rotation speed with the upper limit slip determination threshold; paragraph [0076]: the slip acquisition apparatus 80 compares the wheel rotation speeds and the lower limit slip determination threshold (upper and lower limits imply preset reference range)}.

Similar logic applies to claim 13.
Regarding claim 4, which depends from claim 3, Andou further teaches: the determining of the road surface characteristic further comprises: when the motor torque (Tmotor) of the vehicle does not satisfy the preset reference range, and the wheel acceleration (Wdecel) and the wheel acceleration code count value (Cntwecel) do not satisfy the each preset reference range, determining the road surface characteristic as a high friction road surface {abstract, paragraphs [0003], [0042], [0071], [0076] and reasoning in claim 3}.
Claim 4 describes a case of not satisfying the reference range, while claim 3 describes a case of satisfying the reference range}.
Similar logic applies to claim 14.
Regarding claim 5, which depends from claim 4, Andou further teaches: calculating the wheel acceleration (Wdecel) or the wheel jerk (Wjerk) based on a rate of change of a wheel speed of a left driving wheel and a right driving wheel of the vehicle {paragraph [0039]: a vehicle drive device is described for a case of application in rear-wheel drive as an example, but the vehicle drive device may also be used for front-wheel drive; paragraph [0042]: wheel speed sensors 13A and 13B that detect the rotation speed of the left rear wheel LWr and the right rear wheel RWr are provided}.

Similar logic applies to claim 15.
Regarding claim 6, which depends from claim 5, Andou further teaches:
the wheel acceleration is calculated as in Equation 1 below:

    PNG
    media_image1.png
    84
    704
    media_image1.png
    Greyscale

wherein, in Equation 1, Wdecel is the wheel acceleration, and WSPDLH and WSPDRH are the wheel speeds of the left and right driving wheels {paragraphs [0003], [0042]}. Equation 1 describes taking average value of the derivatives (acceleration) of wheel speeds. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the wheel speed sensing and mathematical calculation features of Andou with the described invention of Andou in view of Akanda in order to calculate wheel acceleration.
Similar logic applies to claim 16.
Regarding claim 8, which depends from claim 1, Andou further teaches: the controlling of the motor torque comprises: controlling the motor torque to reduce a wheel spin of the vehicle when the determined road surface characteristic is a low friction road surface {Andou, abstract: the acceleration slippage is reduced by decreasing the command motor torque (power 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the torque reduction feature of Andou with the described invention of Andou in view of Akanda in order to prevent unstable wheel spin on a low friction road surface.
Similar logic applies to claim 18.
Claims 7, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Andou in view of Akanda and in further view of US-8831853-B1 (Barrowman et al. (hereinafter, Barrowman).
Regarding claim 7, which depends from claim 5, Andou in view of Akanda does not explicitly teach:
the wheel jerk is calculated as in Equation 2 below:

    PNG
    media_image2.png
    79
    703
    media_image2.png
    Greyscale

wherein, in Equation 2, Werk is the wheel jerk, and WSPDLH and WSPDRH are the wheel speeds of the left and right driving wheels. 
Barrowman remedies this and teaches in col. 3, lines 1-3 / col. 4, lines 14-15: incipient slip can only be detected by utilizing higher derivatives of wheel speed differences / the use of second derivative of wheel speed differences to detect slip or loss of traction is of value. It is noted that Equation 2 describes taking average value of the second derivatives of wheel speeds.

Similar logic applies to claim 17.
Claims 9, 10, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Andou in view of Akanda and in further view of US7113860B2 to Wang.
Claim 9, which depends from claim 1, has a limitation: displaying a result of determining the road surface characteristic on a display. Andou does not disclose this limitation. Wang remedies this and teaches in col. 3, lines 6-8: displaying a warning message to a driver of a vehicle when the likelihood of driving on slippery roads is high (determining the road surface characteristic).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the display feature of Wang with the described invention of Andou in view of Akanda in order to inform the driver of the road surface characteristic. 
Similar logic applies to claim 19.
Regarding claim 10, which depends from claim 9, Wang further teaches: wherein the displaying comprises: displaying on the display that the current road surface is a low friction road surface when the road surface characteristic determination result is the low friction road surface {col. 3, lines 6-8}.

Similar logic applies to claim 20.

Response to Arguments
Applicant's arguments filed September 3, 2021 with respect to claims 1-20 have been fully considered but they are not persuasive. In response to applicant’s arguments that Andou does not anticipate or teach the amended claims 1 and 11, 103 rejections are written for the amended claim set based on Andou and in view of new references. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (US-5450324-A).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas G Black can be reached on (571)272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661